Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment under AFCP 2.0 filed February 2, 2022 has been entered.  Because of the Applicant’s amendment, the original objections to claims 1, 6, 7, and 10, in the Office action filed November 2, 2021, are hereby withdrawn.
Allowable Subject Matter
Claims 1, 6, 7, and 10 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the extension extending from the tubular body and configured for fastening the main body to an external element due to a stretching capacity of the elastic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 3 Line 18 to Page 4 Line 2, filed February 2, 2022, with respect to the §103 rejection of Claim 1 as unpatentable over Letchinger et al. (2010/0084362) in view of Tymczyna (2010/0072234) have been fully considered and are persuasive.  The §103 rejection of Claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736